NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                              APR 20 2011

                                                                            MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

SHELDON G. ADELSON,                              No. 09-17533

              Plaintiff - Appellant,             D.C. No. 2:06-cv-01590-ECR-
                                                 PAL
  v.

MOSHE HANANEL,                                   MEMORANDUM*

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Nevada
                Edward C. Reed Jr., Senior District Judge, Presiding

                       Argued and Submitted April 11, 2011
                            San Francisco, California

Before: KOZINSKI, Chief Judge, HAWKINS and GOULD, Circuit Judges.


       Plaintiff-Appellant Sheldon Adelson (“Adelson”) appeals the jury verdict

judgment in favor of Defendant-Appellee Moshe Hananel (“Hananel”) in his suit for

defamation, seeking a new trial because of: (1) Error in the exclusion of evidence that

could have established the statement at issue was made by Hananel; and (2) Denial of


         *
           This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Adelson’s requests for a curative jury instruction or an opportunity to respond to his

opponent’s repeated improper arguments and questioning.

      Because the excluded evidence was of extremely limited or no probative value

in proving the one factual issue the jury actually reached, and also had a high

probability of confusing the jury, the district court did not abuse its discretion by

excluding it. See Obrey v. Johnson, 400 F.3d 691, 694 (9th Cir. 2005).

      Although defense counsel’s actions were beneath the standard of dignity

expected of trial counsel in federal court, and probably in violation of the district

court’s in limine order, given the stringent standard of review on appeal and the

remedial measures taken by the district court, we cannot say the conduct so permeated

the proceedings, or that the district court committed so clear an error, as to warrant a

new trial. See Hemmings v. Tidyman’s Inc., 285 F.3d 1174, 1192 (9th Cir. 2002).

      AFFIRMED.




                                           2